                 1:19-cv-00120-JMC               Date Filed 03/19/21        Entry Number 79          Page 1 of 1

AO 450 (Rev. 01/09) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                       District of South Carolina


                  Synovus Bank                                     )
              Plaintiff/Counter-Defendant                          )
                           v.                                      )       Civil Action No.      0:19-00120-JMC
                 Douglas C. Huffer                                 )
              Defendant/Counter-Claimant                           )

                                  AMENDED JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 the plaintiff, Synovus Bank recover from the defendant, Douglas C. Huffer the amount of Two Hundred Fifty
Thousand and 00/100 ($250,000.00) Dollars plus postjudgment interest at the rate of 0.09 %.
O other: summary judgment is entered for the plaintiff, Synovus Bank against defendant, Douglas C. Huffer as to its
claims for liability regarding the August Loan and attorney’s fees and as to defendant’s counterclaim for breach of
contract and these claims are dismissed with prejudice.


This action was (check one):
 tried by a jury with Judge                           presiding, and the jury has rendered a verdict.

 tried by Judge                         without a jury and the above decision was reached.
O decided by the Honorable J. Michelle Childs, United States District Court Judge presiding. The court having granted
plaintiff’s motion for summary judgment and reviewed the confession of judgment and directed entry of judgment.


Date: March 19, 2021                                                      CLERK OF COURT


                                                                                              s/Angie Snipes
                                                                                    Signature of Clerk or Deputy Clerk
